Exhibit 10.1

 

FIFTH THIRD BANCORP

 

UNFUNDED DEFERRED COMPENSATION PLAN

 

FOR NON-EMPLOYEE DIRECTORS

 

 

(as amended and restated effective as of January 1, 2005)



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

UNFUNDED DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

(as amended and restated effective as of January 1, 2005)

 

ARTICLE I – INTRODUCTION AND SECTION 409A COMPLIANCE

 

1.1 Amendment and Restatement. Fifth Third Bancorp hereby amends and restates
the Fifth Third Bancorp Unfunded Deferred Compensation Plan for Non-Employee
Directors in its entirety effective January 1, 2005.

 

1.2 Amendment and Restatement of Predecessor Plans. This Plan also constitutes a
complete amendment and restatement of each Predecessor Plan effective January 1,
2005; provided, however, a Participant’s Predecessor Plan Account initially
shall be credited as of such date in 2005 determined by the Committee, in its
sole discretion, with the value of such Participant’s account determined under
the provisions of such Predecessor Plan as of such date.

 

1.3 Transition Rules under Section 409A.

 

  (a) Election to Terminate Participation. The Committee, in its sole and
absolute discretion, may offer to any Participant the option to terminate
participation in the Plan and to receive in 2005 a complete payout of his
Account. Any such election shall be administered by the Committee in compliance
with Internal Revenue Service Notice 2005-1 and any other applicable legal
authority. The amount and other aspects of the payment shall be determined by
the Committee generally in accordance with the Plan, but the Committee shall
have the authority to vary from the Plan, as it deems necessary or appropriate,
to complete the payout. Any such election shall terminate past participation but
shall not affect future participation by the Participant.

 

  (b) New Payment Elections. In accordance with Paragraph 7.3, the Committee
shall administer new payment elections under Article VII in 2005 which, for
purposes of, Article VII shall be treated as a Participant’s timely initial
election under Paragraph 7.2(a) and not as a change in election under Paragraph
7.2(c). Any such election shall be administered by the Committee in its sole and
absolute discretion and in compliance with Internal Revenue Service Notice
2005-1 and any other applicable legal authority.



--------------------------------------------------------------------------------

ARTICLE II- DEFINITIONS

 

2.1 “Account” shall mean the account established by a Company as a book reserve
to reflect the amounts credited to a Participant under this Plan. A
Participant’s Account under the Plan may include one or more of the following
subaccounts:

 

  (a) Deferred Compensation Account.

 

  (b) Predecessor Plan Account.

 

2.2 “Beneficiary” shall mean the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, to such person or persons as such Participant’s Beneficiary. Each
Participant may designate a Beneficiary by filing the proper form with the
Committee. A Participant may designate one or more contingent Beneficiaries to
receive any distributions after the death of a prior Beneficiary. A designation
shall be effective upon said filing, provided that it is so filed during such
Participant’s lifetime, and may be changed from time to time by the Participant.
If there is no designated Beneficiary to receive any amount that becomes payable
to a Beneficiary, then the Participant’s Beneficiary shall be the estate of the
last to die of the Participant and any properly designated Beneficiaries.

 

2.3 “Claims Review Committee” shall mean the committee established by the
Committee for purposes of administering the claims and claim review procedures
under the Plan.

 

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended at the
particular time applicable. A reference to a section of the Code shall include
said section and any comparable section or sections of any future legislation
that amends, supplements or supersedes said section.

 

2.5 “Committee” shall mean The Fifth Third Bank Pension, Profit Sharing and
Medical Plan Committee which is responsible for the administration of this Plan
in accordance with the provisions of the Plan as set forth in this document. A
reference to the Committee includes its delegate.

 

2.6 “Company” shall mean Fifth Third Bancorp and any subsidiary of Fifth Third
Bancorp or any successor or assignee of any of them.

 

2.7 “Compensation” shall mean the amount which shall be payable to a Director
for his or her services as a Director or as a member of a Committee of the Board
of Directors, including fees for attending meetings.

 

2.8 “Deferred Compensation Account” shall mean the account established by a
Company as a book reserve to reflect the amounts deferred by a Participant under
Paragraph 4.1, as adjusted by earnings (and losses) under Article VI and as
reduced by distributions under Article VII and Article VIII.

 

- 2 -



--------------------------------------------------------------------------------

2.9 “Director” shall mean any member of the Board of Directors of a Company who
is not an employee of a Company.

 

2.10 “Effective Date” shall mean January 1, 2005.

 

2.11 “Open Enrollment Period” shall mean such period no more than thirty
(30) days in length prescribed by the Committee, closing no later than the last
day of the Plan Year immediately preceding the Plan Year for which elections to
defer Compensation under Article IV are permitted.

 

2.12 “Participant” shall mean any of the following:

 

  (a) any Director who satisfies the eligibility requirements of Article III and
who receives an allocation to his Deferred Compensation Account under Article
IV, as well as any former Director who has a Deferred Compensation Account under
the Plan; or

 

  (b) any person who has a Predecessor Plan Account attributable to his services
as a non-employee member of a board of directors covered by a Predecessor Plan.

 

2.13 “Plan” shall mean the Fifth Third Bancorp Unfunded Deferred Compensation
Plan for Non-Employee Directors, as described in this instrument, and as may be
amended, thereafter.

 

2.14 “Plan Year” shall mean the calendar year.

 

2.15 “Predecessor Plan” shall mean any other nonqualified deferred compensation
plan designated by the Committee. This Plan shall be considered a complete
amendment and restatement of each Predecessor Plan effective January 1, 2005.

 

2.16 “Predecessor Plan Account” shall mean an account established by the Company
as a book reserve to reflect amounts credited hereunder with respect to a
Predecessor Plan, as adjusted by earnings (and losses) under Article VI and as
reduced by distributions under Article VII and Article VIII.

 

2.17 “Valuation Date” shall mean each June 30th and December 31st.

 

ARTICLE III – ELIGIBILITY AND PARTICIPATION

 

3.1 Each individual who is a Director on the first day of an Open Enrollment
Period may elect to defer Compensation for services performed during the ensuing
Plan Year to which the Open Enrollment Period relates, in accordance with
Article IV.

 

An individual who is not a Director on the first day of an Open Enrollment
Period but who later becomes a Director shall not be eligible to elect to defer
Compensation until the first day of the next Open Enrollment Period with respect
to which he is still a Director (for the Plan Year to which such next Open
Enrollment Period relates).

 

- 3 -



--------------------------------------------------------------------------------

3.2 Notwithstanding Paragraph 3.1 or 4.2, an individual who first becomes a
Director in 2005 may elect to defer Compensation with respect to services
subsequent to the election within 30 days after becoming a Director, in
accordance with Article IV.

 

ARTICLE IV- ELECTION TO DEFER COMPENSATION

 

4.1 Each Director eligible under Article III may elect to have fifty percent
(50%) or more of his Compensation for services performed during a Plan Year
deferred and credited with earnings in accordance with the terms and conditions
of the Plan.

 

4.2 An eligible Director desiring to exercise an election under Paragraph 4.1
for a Plan Year shall notify the Committee each Plan Year of his deferral
election during the Open Enrollment Period established by the Committee for such
Plan Year. Such notice must be in writing, on a form provided by the Committee,
and delivered to the Committee during the Open Enrollment Period.

 

4.3 A deferral election shall be effective for the entire Plan Year (but not for
any future Plan Year) to which it relates and may not be modified or terminated
for that Plan Year; provided however, such an election shall terminate if the
Participant’s status changes so that he is no longer a Director.

 

4.4 The Compensation otherwise payable to the Participant during the Plan Year
shall be reduced by the amount of the Participant’s election under Paragraph
4.1. Such amounts shall be credited to the Participant’s Deferred Compensation
Account at the time his Compensation is so reduced.

 

ARTICLE V- PARTICIPANT’S INTEREST

 

5.1 Unsecured Creditor. No Participant or his designated Beneficiary shall
acquire any property interest in his Account or any other assets of any Company,
their rights being limited to receiving from the Company deferred payments as
set forth in this Plan and these rights are conditioned upon continued
compliance with the terms and conditions of this Plan. To the extent that any
Participant or Beneficiary acquires a right to receive benefits under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

 

ARTICLE VI - CREDITING OF EARNINGS

 

6.1 General. As of each Valuation Date, there shall be credited to the Account
of each Participant an additional amount of earnings (or losses) determined
under this Article VI.

 

- 4 -



--------------------------------------------------------------------------------

6.2 Available Investment Elections.

 

  (a) Investment Elections. Each Participant shall elect to have earnings (or
losses) credited to his Account under the Treasury Bill investment election
and/or the Fifth Third Stock investment election.

 

Such an election shall be made in such manner as the Committee shall direct.

 

The Committee may prescribe rules including rules which limit the frequency of
changes to elections, prescribe times for making elections, regulate the amount
or increment a Participant may allocate to a particular investment benchmark,
require or allow an election (or election change) to relate only to future
allocations, require an election to apply consistently to all subaccounts and
provide for the investment of an Account of a Participant who fails to make an
election.

 

  (b) Treasury Bill Investment Election. Under the Treasury Bill investment
election, a Participant’s Account shall be credited with interest at a rate
equal to the rate on one-year United States Treasury Bills, determined as of the
preceding December 31, increased by 100 basis points.

 

  (c) Fifth Third Stock Investment Election. Under the Fifth Third Stock
investment election, a Participant’s Account shall be credited with earnings or
losses (including unrealized gains or losses, dividends and stock splits)
determined as if the Account were invested in common stock of Fifth Third
Bancorp.

 

  (d) Rate of Return Benchmarks. The Committee shall determine the rate of
return for the Treasury Bill investment election and the Fifth Third Stock
investment election.

 

  (e) Crediting. As of each Valuation Date, the Participant’s Account shall be
increased or decreased as if it had earned the rate of return corresponding to
the Participant’s investment election. The Committee’s determination of the
rates of return and the adjustment to a Participant’s Account shall be binding
on all parties.

 

ARTICLE VII- PLAN BENEFITS

 

7.1 Distributions.

 

  (a) Amount of Payment. The amount of a distribution attributable to a
Participant’s Account shall be based upon the value of such Account as of the
Valuation Date last preceding the payment, increased by any deferrals of
Compensation credited to the Participant’s Account after such Valuation Date,
and reduced by any payments from the Participant’s Account after such Valuation
Date.

 

  (b) Time and Form of Payment. In accordance with the election procedures in
Paragraph 7.2, a Participant may elect to have the amounts represented by the

 

- 5 -



--------------------------------------------------------------------------------

Participant’s Account paid (or commence to be paid) as of the first business day
of August of the Plan Year immediately following the Plan Year in which the
Participant ceases to be a Director, or the first business day of August of any
subsequent year, but not later than the first business day of August of the
tenth Plan Year following the Plan Year in which the Participant ceases to be a
Director. In accordance with the election procedures in Paragraph 7.2, a
Participant may elect to have such amounts paid in one of the following forms:

 

  (i) single lump sum cash distribution; or

 

  (ii) annual cash installments, the last payment of which is no later than the
first business day of August of the tenth Plan Year following the Plan Year in
which the Participant ceases to be a Director.

 

If installment payments are in effect, the Participant’s Account shall continue
to be credited with earnings (or losses) under Article VI until fully paid.

 

Notwithstanding the foregoing or Paragraph 7.3 (a), (b) or (c), effective
December 31, 2005, in the event the Participant’s Account does not exceed
$25,000 as of any December 31st after the Participant has ceased to be a
Director, then any payment election by a Participant shall be disregarded. In
such a case, the Account (or remaining balance thereof) shall be paid in a
single lump sum cash distribution as of the first business day of August
following such December 31st (even if the payment would exceed $25,000 at that
time).

 

7.2 Election Procedures.

 

  (a) A Participant who wishes to make an initial election referred to in
Paragraph 7.1 must do so within the first Open Enrollment Period applicable to
him under Article III.

 

Any such election shall be effective immediately.

 

As provided in Paragraph 1.3(b), a payment election in 2005 under Internal
Revenue Service Notice 2005-1 shall be considered a timely initial election.

 

  (b) If a Participant does not make a timely initial election concerning the
commencement date and payment schedule of benefits under Paragraph 7.2(a), then,
except as provided in (c) below, payment shall be made as of the first business
day of August of the Plan Year immediately following the Plan Year in which he
cases to be a Director, in a single lump sum cash distribution.

 

  (c) A Participant may make or change an election after the deadline
established in (a) above at any time in order to defer payment for a period of
not less than five years from the date payment would otherwise begin (but not to
accelerate any payment). Payment shall be made in accordance with any such
election only if the Participant ceases to be a Director at least one year
following the date of the

 

- 6 -



--------------------------------------------------------------------------------

election. Otherwise, the payment shall be made in accordance with the election
(if any) in effect immediately prior to the changed election, or in accordance
with (b) above if no such election is in effect.

 

  (d) Elections shall be made in writing on a form provided by the Committee and
shall be made in accordance with the rules established by the Committee.

 

7.3 Transition Rules.

 

  (a) Participants in Pay Status in 2005. Subject to Paragraph 1.3(a), a
Participant who has commenced receiving installment payments in 2005 or earlier,
shall continue to receive such payments in accordance with the payment
provisions under the Plan or election (whichever is controlling) in effect prior
to the Effective Date provided that the value of his Account as of the June 30,
2005 Valuation Date is greater than $10,000. If the value of such a
Participant’s Account as of such date is not greater than $10,000, then he shall
receive a single lump sum cash distribution of his entire Account in 2005.
Effective December 31, 2005, in the event the Participant’s Account does not
exceed $25,000 as of any December 31st, then any payment election by a
Participant shall be disregarded. In such a case, the Account (or remaining
balance thereof) shall be paid in a single lump sum cash distribution as of the
first business day of August following such December 31st (even if such Account
exceeds $25,000 as of the Valuation Date immediately preceding payment).

 

  (b) Terminated Participants Not in Pay Status. Subject to Paragraph 1.3(a), a
Participant who has ceased being a Director in 2005 or earlier, but who, as of a
date in 2005 determined by the Committee, has not received or commenced
receiving payments of his Account, shall be subject to the payment provisions of
Paragraph 7.1, and any prior payment elections shall be of no force or effect.
As provided in Paragraph 1.3(b), such a Participant shall have the opportunity
to complete a new election by a date in 2005 determined by the Committee. Such a
Participant who does not properly complete and return such an election by such
date shall receive a single lump sum distribution of his entire Account as of
August 1, 2006. Notwithstanding the foregoing, if such a Participant’s Account
as of a date in 2005 determined by the Committee is not greater than $10,000,
then he shall receive a single lump sum distribution of his entire Account in
2005. Effective December 31, 2005, in the event the Participant’s Account does
not exceed $25,000 as of any December 31st, then any payment election shall be
disregarded. In such a case, the Account (or remaining balance thereof) shall be
paid in a single lump sum distribution as of the first business day of August
following such December 31st (even if such Account exceeds $25,000 at that
time).

 

  (c) Current Directors. Subject to Paragraph 1.3(a), a Participant who remains
a Director as of a date in 2005 determined by the Committee shall be subject to
the payment provisions of Paragraph 7.1 and any prior elections shall be of no
force

 

- 7 -



--------------------------------------------------------------------------------

or effect. As provided in Paragraph 1.3(b), such a Participant shall have the
opportunity to complete a new election by a date in 2005 determined by the
Committee. Any such election shall be treated as an initial election under
Paragraph 7.2(a). Such a Participant who does not make a timely election shall
be treated the same as provided for in Paragraph 7.2(b) and 7.2(c) for
Participants who do not make timely initial elections.

 

7.4 Facility of Payment. Payments required to be made hereunder on or as of a
specified date may be made in a reasonable period after such date for
administrative convenience.

 

ARTICLE VIII- DEATH

 

8.1 If a Participant dies before commencing payment of the amounts represented
by the Participant’s Account, then the Participant’s Account, as determined
under Paragraph 7.1(a), shall be paid to the Participant’s Beneficiary in a
single lump sum-cash distribution, as soon as reasonably possible after the
Committee is notified of the Participant’s death. If the Participant has already
commenced receiving the amounts represented by the Participant’s Account in the
installment payment form, the installment payments shall continue to be paid to
the Participant’s Beneficiary.

 

ARTICLE IX- NON-ASSIGNABLE/NON-ATTACHMENT

 

9.1 Except as required by law, no right of the Participant or designated
Beneficiary to receive payments under this Plan shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law and any attempt, voluntary or involuntary, to
effect any such action shall be null and void and of no effect.

 

ARTICLE X- ADMINISTRATION

 

10.1 Administration. In addition to the powers which are expressly provided in
the Plan, the Committee shall have the power and authority in its sole, absolute
and uncontrolled discretion to control and manage the operation and
administration of the Plan and shall have all powers necessary to accomplish
these purposes including, but not limited to the following:

 

  (a) the power to determine who is a Participant;

 

  (b) the power to determine allocations, balances, and nonforfeitable
percentages with respect to Participant’s Accounts;

 

  (c) the power to determine when, to whom, in what amount, and in what form
distributions are to be made; and

 

- 8 -



--------------------------------------------------------------------------------

  (d) such powers as are necessary, appropriate or desirable to enable it to
perform its responsibilities, including the power to interpret the Plan,
establish rules, regulations and forms with respect thereto.

 

Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them.

 

ARTICLE XI- CONSOLIDATION OR MERGER

 

11.1 In the event that Fifth Third Bancorp or any entity (resulting from any
merger or consolidation or which shall be a purchaser or transferee so referred
to), shall at anytime be merged or consolidated into or with any other entity or
entities, or in the event that substantially all of the assets of Fifth Third
Bancorp or any such entity shall be sold or otherwise transferred to another
entity, the provision of this Plan shall be binding upon and shall inure to the
benefit of the continuing entity or the entity resulting from such merger or
consolidation or the entity to which such assets shall be sold or transferred.
Except as provided in the preceding sentence, this Plan shall not be assignable
by Fifth Third Bancorp or by any entity referred to in such preceding sentence.

 

ARTICLE XII- AMENDMENT OR TERMINATION

 

12.1 Amendment. Fifth Third Bancorp reserves the right to amend the Plan. Any
amendment of the Plan shall be by action of the Committee or by the Chairman of
the Committee. If an amendment is being made by said Committee, it must be
approved by a majority of the members of the Committee as constituted at the
time of adoption of the amendment. Any amendment may be given retroactive effect
as determined by said Committee or Chairman. Any amendment may, without
limitation, (a) affect a Participant whether or not currently serving as a
Director or in pay status, and (b) affect or modify Participant elections and
payment methods. An amendment may be evidenced in such manner as said Committee
or Chairman shall determine. If the amendment is approved by said Committee,
such evidence may include (but shall not be limited to) a written resolution
signed by a majority of the members of the Committee or minutes of a meeting of
the Committee reflecting approval by a majority of the members.

 

12.2 Termination. Fifth Third Bancorp reserves the right to terminate the Plan.
Any termination of the Plan shall be by action of the Committee. Any termination
must be approved by a majority of the members of said Committee as constituted
at the time of adoption of the termination; and any such termination may be
given retroactive effect as determined by said Committee. Any termination may,
without limitation, (a) affect a Participant whether or not currently serving as
a Director or in pay status, and (b) affect or modify Participant elections and
payment methods. A termination may be evidenced in such manner as said Committee
shall determine, and such evidence may include (but shall not be limited to) a
written resolution signed by a majority of the members of the Committee or
minutes of a meeting of the Committee reflecting approval by a majority of the
members.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE XIII - CLAIMS

 

13.1 Initial Claims Procedure.

 

  (a) Claim. In order to present a complaint regarding the nonpayment of a Plan
benefit or a portion thereof (a “Claim”), a Participant or Beneficiary under the
Plan (a “Claimant”) or his duly authorized representative must file such Claim
by mailing or delivering a writing stating such Claim to the department,
officer, or employee responsible for employee benefit matters of the Company.
Upon such receipt of a Claim, the Claims Review Committee shall furnish to the
Claimant a written acknowledgment which shall inform such Claimant of the time
limit set forth in (b)(i) below and of the effect, pursuant to (b)(iii) below,
of failure to decide the Claim within such time limit.

 

  (b) Initial Decision.

 

  (i) Time Limit. The Claims Review Committee shall decide upon a Claim within a
reasonable period of time after receipt of such Claim; provided, however, that
such period shall in no event exceed 90 days, unless special circumstances
require an extension of time for processing. If such an extension of time for
processing is required, then the Claimant shall, prior to the termination of the
initial 90-day period, be furnished a written notice indicating such special
circumstances and the date by which the Claims Review Committee expects to
render a decision. In no event shall an extension exceed a period of 90 days
from the end of the initial period.

 

  (ii) Notice of Denial. If the Claim is wholly or partially denied, then the
Claims Review Committee shall furnish to the Claimant, within the time limit
applicable under (i) above, a written notice setting forth in a manner
calculated to be understood by the Claimant:

 

  (A) the specific reason or reasons for such denial;

 

  (B) specific reference to the pertinent Plan provisions on which such denial
is based;

 

  (C) a description of any additional material or information necessary for such
Claimant to perfect his Claim and an explanation of why such material or
information is necessary; and

 

  (D) appropriate information as to the steps to be taken if such Claimant
wishes to submit his Claim for review pursuant to Paragraph 13.2, including
notice of the time limits set forth in subsection 13.2(b)(ii).

 

  (iii) Deemed Denial for Purposes of Review. If a Claim is not granted and if,
despite the provisions of (i) and (ii) above, notice of the denial of a Claim

 

- 10 -



--------------------------------------------------------------------------------

is not furnished within the time limit applicable under (i) above, then the
Claimant may deem such Claim denied and may request a review of such deemed
denial pursuant to the provisions of Paragraph 13.2.

 

13.2 Claim Review Procedure.

 

  (a) Claimant’s Rights. If a Claim is wholly or partially denied under
Paragraph 13.1, then the Claimant or his duly authorized representative shall
have the following rights:

 

  (i) to obtain, subject to (b) below, a full and fair review by the Claims
Review Committee;

 

  (ii) to review pertinent documents; and

 

  (iii) to submit issues and comments in writing.

 

  (b) Request for Review.

 

  (i) Filing. To obtain a review pursuant to (a) above, a Claimant entitled to
such a review or his duly authorized representative shall, subject to
(ii) below, mail or deliver a written request for such a review (a “Request for
Review”) to the department, officer, or employee responsible for employee
benefit matters of the Company.

 

  (ii) Time Limits for Requesting a Review. A Request for Review must be mailed
or delivered within 60 days after receipt by the Claimant of written notice of
the denial of the Claim.

 

  (iii) Acknowledgment. Upon such receipt of a Request for Review, the Claims
Review Committee shall furnish to the Claimant a written acknowledgment which
shall inform such Claimant of the time limit set forth in (c)(i) below and of
the effect, pursuant to (c)(iii) below, of failure to furnish a decision on
review within such time limit.

 

  (c) Decision on Review.

 

  (i) Time Limit.

 

  (A) General. If, pursuant to (b) above, a review is requested, then, except as
otherwise provided in (B) below, the Claims Review Committee or its delegate
(but only if such delegate has been given the authority to make a final decision
on the Claim) shall make a decision promptly and no later than 60 days after
receipt of the Request for Review; except that, if special circumstances require
an extension of time for processing, then the decision shall be made as soon as
possible but not later than 120 days after receipt

 

- 11 -



--------------------------------------------------------------------------------

of the Request for Review. The Claims Review Committee must furnish the Claimant
written notice of any extension prior to its commencement.

 

  (B) Regularly Scheduled Meetings. Anything to the contrary in (A) above
notwithstanding, if the Claims Review Committee holds regularly scheduled
meetings at least quarterly, then its decision on review shall be made no later
than the date of the meeting which immediately follows the receipt of the
Request for Review; provided, however, if such Request for Review is received
within 30 days preceding the date of such meeting, then such decision on review
shall be made no later than the date of the second meeting which follows such
receipt; and provided further that, if special circumstances require a further
extension of time for processing, and if the Claimant is furnished written
notice of such extension prior to its commencement, then such decision on review
shall be rendered no later than the third meeting which follows such receipt.

 

  (ii) Notice of Decision. The Claims Review Committee or its delegate shall
furnish to the Claimant, within the time limit applicable under (i) above, a
written notice setting forth in a manner calculated to be understood by the
Claimant:

 

  (A) the specific reason or reasons for the decision on review;

 

  (B) specific reference to the pertinent Plan provisions on which the decision
on review is based; and

 

  (C) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits.

 

  (iii) Deemed Denial. If, despite the provisions of (i) and (ii) above, the
decision on review is not furnished within the time limit applicable under
(i) above, then the Claimant shall be deemed to have exhausted his remedies
under the Plan and he may deem the Claim to have been denied on review.

 

The Claims Review Committee shall have the sole, absolute and uncontrolled
discretion to decide all claims under the initial claims procedure and under the
claims review procedure, and its decisions shall be binding on all parties.

 

13.3 Required Exhaustion of Administrative Remedies. Before a Participant may
file a lawsuit regarding the Plan or benefits under the Plan, the Participant
must first use the Initial Claims Procedure and the Claim Review Procedure
(including the requirement of a timely request for review) described above.

 

- 12 -



--------------------------------------------------------------------------------

 

ARTICLE XIV- MISCELLANEOUS

 

14.1 No Enlargement of Employment Rights. Neither this Plan, nor any action of
Fifth Third Bancorp, a Company or the Committee, nor any election to defer
Compensation hereunder shall be held or construed to confer on any person any
legal right to be continued as a Director of Fifth Third Bancorp, or any
Company.

 

14.2 Withholdings. Fifth Third Bancorp shall have the right to deduct from a
Participant’s Account and/or any payments due a Participant or Beneficiary under
the Plan any and all taxes determined by the Committee to be applicable with
respect to such benefits. In the discretion of the Committee, Fifth Third
Bancorp may accept payment by the Participant (or Beneficiary) of the amount of
any applicable taxes in lieu of deducting such amount from the Participant’s
Account or payments due under the Plan.

 

14.3 Entire Agreement. This Plan document constitutes the entire agreement
between the Company and any Participant (or Beneficiary), and supersedes all
other prior agreements, undertakings, both written and oral, with respect to the
subject matter hereof. This Plan document may not be amended orally or by any
course or purported course of dealing, but only by an amendment in accordance
with Paragraph 12.1 specifically identified within its text as a Plan amendment.
Written communications and descriptions not specifically identified within their
text as amendments, shall not constitute amendments and shall have no
interpretive or controlling effect on the interpretation of this Plan. Oral
communications shall not constitute amendments and shall have no interpretation
or controlling effect on the interpretation of this Plan.

 

14.4 No Guarantee of Tax Consequences. The Participant (or Beneficiary) shall be
responsible for all taxes with respect to his benefit hereunder. Neither Fifth
Third Bancorp nor any Company guarantees any particular tax consequences.

 

14.5 Governing Law. The provisions of the Plan shall be governed and construed
in accordance with the laws of the State of Ohio, except its conflict of law
rules.

 

IN WITNESS WHEREOF, Fifth Third Bancorp has caused this Plan to be adopted as of
January 1, 2005.

 

FIFTH THIRD BANCORP

By:

 

/s/ PAUL L. REYNOLDS

--------------------------------------------------------------------------------

    October 6, 2005

 

- 13 -